As filed with the Securities and Exchange Commission on July 9, 2007 Registration No. 333-135864 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 Amendment No. 2 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SHEARSON FINANCIAL NETWORK, INC. (Name of small business issuer in its charter) NEVADA 6199 88-0471353 (State or other Jurisdiction of Incorporation Organization) (Primary Standard Industrial or Classification Code Number) (I.R.S. Employer Identification No.) 2470 St. Rose Parkway, Suite 314 Henderson, Nevada 89074 702-868-7900 (Address and telephone number of principal executive officesand principal place of business) Michael A. Barron Chief Executive Officer Shearson Financial Network Inc. 2470 St. Rose Parkway, Suite 314 Henderson, Nevada 89074 (702) 868-7900 (Name, address and telephone number of agent for service) Copies to: Gregory Sichenzia, Esq. David B. Manno, Esq. Sichenzia Ross Friedman Ference LLP 1065 Avenue of the Americas, New York, New York 10018 (212) 930-9700 (212) 930-9725 (Fax) APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: From time to time after this Registration Statement becomes effective. If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED (1) PROPOSED MAXIMUM OFFERING PRICE PER SHARE (2) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE AMOUNT OF REGISTRATION FEE Common stock, $.001 par value issuable upon conversion of the secured convertible notes 93,313,615 $ 0.00295 $ 275,275 $ 8.45 Total 93,313,615 $ 275,275 $ 8.45 (1) Includes shares of our common stock, par value $0.001 per share, which may be offered pursuant to this registration statement, which shares are issuable upon conversion of secured convertible notes held by the selling stockholders. The number of shares of common stock registered hereunder represents 33% of the number ofshares of our common stock that are held by persons other than the selling shareholders, our affiliates or affiliates of the selling shareholder. (2) Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(c) and Rule 457(g) under the Securities Act of 1933, using the average of the high and low price as reported on the Over-The-Counter Bulletin Board on July 5, 2007, which was $0.00295 per share. * Previously paid. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1 EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. THE INFORMATION CONTAINED IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. F-ii PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION, DATED JULY 9, 2007 Shearson Financial Network Inc. 93,313,615 SHARES OF COMMON STOCK This prospectus relates to the resale by the selling stockholders of up to 93,313,615 shares of our common stock, underlying secured convertible notes in a principal amount of $1,500,000. The secured convertible notes are convertible into our common stock at a 50% discount (subject to adjustment as provided for in the convertible note) to the average of the three lowest intraday trading prices for the common stock on a principal market for the 20 trading days before but not including the conversion date. The shares being registered hereunder do not include shares of common stock that may be acquired by the selling stockholders upon conversion of amounts due to them resulting from future accruals of interest pursuant to the convertible notes. The selling stockholders may sell common stock from time to time in the principal market on which the stock is traded at the prevailing market price or in negotiated transactions. The selling stockholders may be deemed underwriters of the shares of common stock, which they are offering. We will pay the expenses of registering these shares. Our common stock is registered under Section 12(g) of the Securities Exchange Act of 1934 and is listed on the Over-The-Counter Bulletin Board under the symbol "SFNN". The last reported sales price per share of our common stock as reported by the Over-The-Counter Bulletin Board on July 5, 2007, was $0.0028. INVESTING IN THESE SECURITIES INVOLVES SIGNIFICANT RISKS. SEE "RISK FACTORS" BEGINNING ON . Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is . The information in this Prospectus is not complete and may be changed. This Prospectus is included in the Registration Statement that was filed by Shearson Financial Network, Inc. with the Securities and Exchange Commission. The selling stockholders may not sell these securities until the registration statement becomes effective. This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the sale is not permitted. F-iii TABLE OF CONTENTS Prospectus Summary 1 Risk Factors 6 Use Of Proceeds 15 Market For Common Equity And Related Stockholder Matters 15 Management's Discussion And Analysis Of Financial Condition And Results Of Operations 17 Description Of Business 22 Description Of Property 37 Legal Proceedings 38 Management 38 Executive Compensation 41 Certain Relationships And Related Transactions 34 Security Ownership Of Certain Beneficial Owners And Management 43 Description Of Securities 44 Commission's Position On Indemnification For Securities Act Liabilities 45 Plan Of Distribution 45 Selling Stockholders 47 Legal Matters 51 Experts 51 Available Information 51 Indemnification of Directors and Officers 52 Other Expenses of Issuance and Distribution 52 Recent Sales of Unregistered Securities 52 Exhibits 55 Undertakings 56 Signatures 58 Index to Consolidated Financial Statements F-1 All information contained herein relating to shares and per share data has been adjusted to reflect a 1:2 stock split effected on June 15, 2007. F-iv Table of Contents PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus.This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the "risk factors" section, the financial statements and the notes to the financial statements. SHEARSON FINANCIAL NETWORK INC. Overview Shearson Financial Network, Inc., formerly known as Blue Star Coffee, Inc. and Consumer Direct of America, (“CDA”) is a Nevada corporation formed in July, 2000 to sell specialty coffee beans, brewed coffee and espresso-based beverages through company-owned and franchised retail locations.In February 2002, Blue Star, which was then in the development stage, acquired all of the outstanding stock of Consumer Capital Holdings, Inc. and Consumer Capital Holdings became a wholly owned subsidiary of Blue Star.After its acquisition of Consumer Capital Holdings, Blue Star changed its name to Consumer Direct of America.On May 1, 2006, the Company changed its name to Shearson Financial Network, Inc., (“SFN”) is a direct-to-consumer mortgage broker and banker with revenues derived primarily from origination commissions earned on the closing of first and second mortgages on single-family residences (“mortgage loans” and “home equity loans”).The Company’s wholly owned subsidiary, Shearson Home Loans, formerly known as Consumer Direct Lending Inc. ("CDL") is a Nevada corporation formed in October 2001 to originate retail mortgages and to provide mortgage banking services. The board of directors of CDL approved to change the name of the Company from Consumer Direct Lending, Inc. to Shearson Home Loans on June 22, 2005. Shearson Home Loans establishes banking and correspondent relationships with major lenders and banks. The Company has acquired and intends to acquire other businesses in the direct-to-consumer mortgage brokerage business and may acquire other businesses that are outside the direct-to-consumer mortgage brokerage business. The Company believes it has the infrastructure, systems, direct marketing call centersupport and operational management necessary to properly integrate more acquisitions in order to establish and support a national network. At present, the Company sells its loan servicing through correspondent relationships with BNC, Countrywide, Impac and Aegis. The Offering Common stock offered by selling stockholders Up to 93,313,615 shares of common stock including the following: - Up to 83,982,254 common stock underlying convertible debentures - Up to 9,331,361 - This number represents 14.76% of our current outstanding stock Value of Underlying Securities $5,105,606.81 Limitation on Issuance of Common Stock The holders of the convertible debentures cannot convert to the extent that such conversion and exercise would result in the holder and its affiliates owning more than 4.9% of our outstanding common stock. Common stock outstanding prior to the offering - 632,241,878 shares Common stock to be outstanding after the offering - Up to 725,555,493 shares 1 Table of Contents Use of proceeds - the proceeds received from the sale of the secured convertible notes will be used to support general corporate purposes and working capital needs. Over-The-Counter Bulletin Board Symbol, “SFNN” The above information regarding common stock to be outstanding after the offering assumes the subsequent conversion of our issued secured convertible notes and exercise of warrants by our selling stockholders, although there can be no assurances that any warrants will be exercised. June 2006 Purchase Agreement On June 30, 2006, we entered into a Securities Purchase Agreement with AJW Partners, LLC ("Partners"), AJW Offshore, Ltd. ("Offshore"), AJW Qualified Partners, LLC ("Qualified") and New Millennium Capital Partners, II, LLC ("Millennium") for the sale of (i) $1,500,000 in secured convertible notes and (ii) warrants to purchase 60,000,000 shares of the Company's common stock. Partners, Offshore, Qualified and Millennium are collectively referred to as the "Purchasers". The Purchasers are obligated to provide the Company with the funds as follows: $500,000 was disbursed at closing; $500,000 was disbursed, within five days of filing a registration statement covering the number of shares of common stock underlying the secured convertible notes and the warrants; and $500,000 will be disbursed within five days of the effectiveness of the registration statement subject to the terms and conditions of the Securities Purchase Agreement. The proceeds of the offering have been and will be used for general corporate purposes and working capital. The secured convertible notes bear interest at 6%, unless our common stock is greater than $0.0125 per share for each trading day of a month, in which event no interest is payable during such month.The Company begins to accrue interest on the notes on the date that the Company receives the proceeds for such note.As of December 31, 2006 the Company has accrued interest of $31,000, accrued from the dates of the respective disbursements of June 30, 2006 and July 24, 2006.As of December 31, 2006, the Company has not made any interest payments (either in stock or in cash, on the notes.The secured convertible notes mature three years from the date of issuance, and are convertible into our common stock, at the Purchasers' option, at a 50% discount to the average of the three lowest trading prices of the common stock during the 20 trading day period prior to conversion. The following table summarizes the amounts due to each convertible note holder over the term of the notes: Accrued Interest Default Interest Year 1 Year 2-3 Investor Date Principal Interest Rate Default Rate 6/30/2007 6/30/2007 7/1/2007 - 6/30/2009 Total AJW Offshore, Ltd. 6/30/2006 $ 305,000 6 % 15 % $ 7,019 $ 28,202 $ 91,500 $ 126,721 New Millenium Capital Partners II, LLC 6/30/2006 6,500 6 % 15 % 150 601 1,950 2,701 AJW Partners, LLC 6/30/2006 49,000 6 % 15 % 1,128 4,531 14,700 20,358 AJW Qualified Partners, LLC 6/30/2006 139,500 6 % 15 % 3,210 12,899 41,850 57,959 AJW Offshore, Ltd. 7/24/2006 305,000 6 % 15 % 7,019 25,194 91,500 123,713 New Millenium Capital Partners II, LLC 7/24/2006 6,500 6 % 15 % 150 537 1,950 2,637 AJW Partners, LLC 7/24/2006 49,000 6 % 15 % 1,128 4,048 14,700 19,875 AJW Qualified Partners, LLC 7/24/2006 $ 139,500 6 % 15 % $ 3,210 $ 11,523 $ 41,850 $ 56,583 2 Table of Contents Total Possible Payments to Selling Shareholders Investor Year 1 Amount Due Years 1-3 Amount Due AJW Offshore, Ltd. $ 67,434 $ 183,000 New Millenium Capital Partners II, LLC 1,438 3,900 AJW Partners, LLC 10,835 29,400 AJW Qualified Partners, LLC 21,285 83,700 $ 100,992 $ 300,000 We have the intention, and a reasonable basis to believe that we will have the financial ability, to make all payments on the overlying securities. The following table summarizesnet proceeds to the issuer from the sale of the convertible notes and the total possible payments to all selling shareholders and any of their affiliates in the first year following the sale of convertible notes: Gross Proceeds $ 1,000,000 Less: total possible payments to selling shareholders in first year following issuance 100,992 Net Proceeds - following total possible 1st year payments $ 899,008 The following tables demonstrate the potential gain or (loss) to the selling shareholders as of the date of the sale of the convertible note, based upon a $0.00269 differential between the conversion price on the date of the sale of the convertible note and the market price on that date: Underlying Securities Total Discount Market Price Exercise Price Total Total Total Premiumto Selling Shareholder 6/30/2006 (1) per Share (2) Shares Market Value Exercise Value Market AJW Offshore, Ltd. $ 0.00538 $ 0.00269 113,488,372 $ 610,000 $ 305,000 $ 305,000 New Millenium Capital Partners II, LLC $ 0.00538 $ 0.00269 2,418,605 13,000 6,500 6,500 AJW Partners, LLC $ 0.00538 $ 0.00269 18,232,558 98,000 49,000 49,000 AJW Qualified Partners, LLC $ 0.00538 $ 0.00269 51,906,977 279,000 139,500 139,500 Total 186,046,512 $ 1,000,000 $ 500,000 $ 500,000 Underlying Securities Total Discount Market Price Exercise Price Total Total Total Premiumto Selling Shareholder 7/24/2006 (1) per Share (2) Shares Market Value Exercise Value Market AJW Offshore, Ltd. $ 0.00525 $ 0.00263 116,190,476 $ 610,000 $ 305,000 $ 305,000 New Millenium Capital Partners II, LLC $ 0.00525 $ 0.00263 2,476,190 13,000 6,500 6,500 AJW Partners, LLC $ 0.00525 $ 0.00263 18,666,667 98,000 49,000 49,000 AJW Qualified Partners, LLC $ 0.00525 $ 0.00263 53,142,857 279,000 139,500 139,500 Total 190,476,190 $ 1,000,000 $ 500,000 $ 500,000 (1) Market prices per share have been adjusted to reflect a 1:2 stock split which was effected on June 15, 2007. (2) Exercise prices per share have been adjusted to reflect a 1:2 stock split which was effected June 15, 2007. 3 Table of Contents Gross Proceeds $ 2,000,000 Less: Potential Cost Basis 1,000,000 Profit Realized by Selling Shareholders $ 2,000,000 While the convertible Notes are subject to a ratchet down provisions for the conversion price, the ratchet can only be triggered by the Company’s issuance of equity or equity equivalents at a price below the fixed price stated in the Notes.The ratchet thus operates independent of fluctuations in the market price of the Company’s common stock and is not indexed to that market price.Absent a trigger event, which is in the control of the Company, the investors do not have the right or ability to implement or claim the benefit of the ratchet provisions. The following table summarizes the the total potential profit to the selling stockholder as of the date of issuance of the warrants: Underlying Securities Total Discount Market Price Exercise Price Total Total Total Premiumto Selling Shareholder 6/30/2006 (1) per Share (2) Shares Market Value Exercise Value Market AJW Offshore, Ltd. $ 0.00538 $ 0.01000 36,600,000 $ 196,725 $ 366,000 $ 366,000 New Millenium Capital Partners II, LLC $ 0.00538 $ 0.01000 780,000 4,193 7,800 7,800 AJW Partners, LLC $ 0.00538 $ 0.01000 5,880,000 31,605 58,800 58,800 AJW Qualified Partners, LLC $ 0.00538 $ 0.01000 16,740,000 89,978 167,400 167,400 Total 60,000,000 $ 322,500 $ 600,000 $ 600,000 (1) Market prices per share have been adjusted to reflect a 1:2 stock split which was effected on June 15, 2007. (2) Exercise prices per share have been adjusted to reflect a 1:2 stock split which was effected on June 15, 2007. The following table compares the net proceeds that we would receive assuming all required payments are made to the selling stockholder compared to the total possible profit that could be realized by the selling stockholder: Gross proceeds paid to the issuer in the convertible note transaction $ 1,000,000 All payments made or that may be required to be made by the issuer which is disclosed in comment #2 340,274 Net proceeds to issuer, as Gross proceeds are reduced by the total of all possible payments (excluding principal) 659,726 Combined total possible profit to be realized as a result of any conversion discounts disclosed in comments #3 and #4 (400,000 ) Percentage of the total amount of all possible payments divided by the net proceeds to the issuer from the sale of the convertible notes 51.6 % Percentage averaged over the term of the convertible note 1.43 % The total possible discount (premium) to the market price of the shares underlying the convertible note divided by the net proceeds to the issuer from the sale of the convertible notes (60.6 %) The full principal amounts of the secured convertible notes are due upon a default under the terms of secured convertible notes. In addition, we granted the Purchasers a security interest in substantially all of our assets. Pursuant to an amendment to the registration rights agreement, dated July 19, 2006, between us and the selling shareholders, we are required to file a registration statement with the Securities and Exchange Commission within 30 days of closing, which will include 100% of the common stock underlying the secured convertible notes. If the registration statement is not declared effective within 165 days from the date of closing, we are required to pay liquidated damages to the Purchasers.
